NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5591-15T1

MICHAEL STANTON,

           Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

           Respondent.


                    Submitted October 3, 2018 – Decided November 7, 2018

                    Before Judges Alvarez and Mawla.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Michael Stanton, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Suzanne M. Davies, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Michael Stanton, an inmate at New Jersey State Prison, challenges the

June 16, 2016 final decision by the Department of Corrections (DOC) business

manager denying his claim for the loss of a television and radio, which loss he

alleges occurred when he was moved from one facility to another. For the

reasons that follow, we affirm. We also deny Stanton's application, made after

the filing of the appeal, to include in the record on appeal a receipt, dated June

24, 2013, for the purchase of the television.

      Although not entirely clear from the record, it appears that on January 31,

2016, while incarcerated at Bayside State Prison, Stanton was moved to a

temporary closed custody unit. He was subsequently transferred from Bayside

to his current facility. In February 2016, when his personal property was

delivered, he complained his television and radio were missing and that they had

been stolen by other inmates at Bayside. On March 31, 2016, Stanton filed a

claim for lost, damaged, or destroyed property with the DOC administration

services. See N.J.A.C. 10A:2-6.2.

      The officer assigned to investigate recommended Stanton's claim be

denied. He found that there was no negligence on the part of Bayside, Stanton

failed to exercise care to prevent the property's loss, Stanton was not authorized




                                                                          A-5591-15T1
                                        2
to possess the property, he failed to support his claim with appropriate

documentation, and he did not submit the claim in a timely manner.

      The investigative report further states that the claim was dated March 31,

2016, for an incident Stanton asserted occurred January 31, 2016. It was not

filed with the prison authorities until April 16, 2016. When the investigator

interviewed a courtline sergeant, he learned that Stanton and other prisoners1

had fought over whether the television had been sold or loaned by Stanton to the

other inmates. The television was deemed contraband and taken into custody.

      No receipt was provided for the radio, nor was it on the property inventory

sheet when Stanton was sent to prehearing detention, presumably as a result of

the confrontation. The investigator concluded that he could not determine

whether the radio had also been sold, lost, or previously destroyed.

      The controlling provision of the New Jersey Administrative Code states:

             (a) The following factors shall be considered before
            recommending approval or disapproval of claims [for
            lost property]:



1
   Information or details about the physical confrontation are limited by the
record. In the investigator's report, there is only brief mention of the courtline
sergeant's perspective. However, we recently noted that there is a record of
sanction against defendant resulting from violation of act *.044 , fighting with
another person. Stanton v. N.J. Dep't of Corr., Nos. A-2912-15, A-1126-16,
A-3618-16 (App. Div. Sept. 21, 2018) (slip op. at 8).
                                                                          A-5591-15T1
                                        3
            1.    Whether the investigation revealed any neglect
            by the correctional facility;

            2.   Whether care was exercised by facility staff
            preventing property loss, damage or destruction;

            3.    Whether the inmate exercised care in preventing
            property loss, damage or destruction;

            4.    Whether it has been proven that the inmate was
            authorized to have and did, in fact, possess the item(s)
            named in the claim;

            5.    Whether sufficient information has been supplied
            by the inmate, including proper receipts, witnesses and
            investigative reports;

            6.    Whether the inmate submitted the claim in a
            timely manner;

                  ....

            8.    Whether the personal property is considered
            contraband; and

            9.     Whether other reviewers recommended denial of
            the claim and the reasons therefor.

            [N.J.A.C. 10A:2-6.2.]

      Our role in reviewing agency action is limited. In re Taylor, 158 N.J. 644,

656 (1999). We do not disturb administrative agency determinations unless we

conclude such action is arbitrary, capricious, or unreasonable. Henry v. Rahway

State Prison, 81 N.J. 571, 579-80 (1980).


                                                                         A-5591-15T1
                                       4
      In this case, the record is at best confused. It does not establish Stanton's

ownership of the items in dispute, include any explanation for the delay in

reporting the loss, or ultimately, demonstrate negligence on the part of the

facility. If the television was an item in dispute between Stanton and other

inmates, and taken by facility staff as contraband, that is agency action falling

outside the scope of the regulation, and is reasonable. The status of the radio is

unclear.

      The investigation into Stanton's late claim found no neglect on the part of

the institution. Nothing in the record causes us to question the finding. The

extent of care exercised by Stanton over his property cannot be determined from

this record. His claim was not timely. Since the DOC's action in adopting the

investigator's recommendation was not arbitrary, capricious, or unreasonable, it

will not be disturbed. See In re Taylor, 158 N.J. at 657.

      Affirmed.




                                                                           A-5591-15T1
                                        5